             1   Andrew A. Bao (SBN 247092)
                 aabao@ww.law
             2   WOLFE & WYMAN LLP
                 2301 Dupont Drive, Suite 300
             3   Irvine, California 92612-7531
                 Telephone: (949) 475-9200
             4   Facsimile: (949) 475-9203
             5   Attorneys for Defendant
                 EMERGENCY AND ACUTE CARE MEDICAL CORP.
             6
             7
             8                            UNITED STATES DISTRICT COURT
             9                      SOUTHERN DISTRICT OF CALIFORNIA
            10
            11   HECTOR FERNANDEZ, individually              CASE NO.: 3:21-CV-00841-BEN-RBB
                 and on behalf of all others similarly
            12   situated,                                   Assigned to Hon. Roger T. Benitez
                                                             Courtroom: 5A
            13               Plaintiff,
                                                             DEFENDANT EMERGENCY AND
            14   v.                                          ACUTE CARE MEDICAL CORP.’S
                                                             NOTICE OF MOTION AND
            15   PROGRESSIVE MANAGEMENT                      MOTION TO STRIKE CLASS
                 SYSTEMS and EMERGENCY AND                   ALLEGATIONS UNDER FRCP
            16   ACUTE CARE MEDICAL CORP.,                   RULE 23; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES IN
            17               Defendants.                     SUPPORT THEREOF
            18                                               Date:       October 4, 2021
                                                             Time:       10:30 a.m.
            19                                               Place:      Courtroom 5A
            20
            21                                               Trial Date:   None Set
                                                             Action Filed: April 30, 2021
            22
            23 TO ALL PARTIES AND/OR THEIR ATTORNEYS OF RECORD:
            24        PLEASE TAKE NOTICE that on October 4, 2021 at 10:30 a.m. in
            25 Courtroom 5A, 5th Floor of the above-referenced Court located at 221 West
            26 Broadway, San Diego, California 92101, Defendant EMERGENCY AND ACUTE
            27 CARE MEDICAL CORP. (“EACMC”) will move the Court for an order striking all
            28 class allegations alleged against it in Plaintiff HECTOR FERNANDEZ (hereinafter
                                                         1
                            DEFENDANT’S NOTICE OF MOTION AND MOTION TO STRIKE 3:21-CV-00841-BEN-RBB
4011528.1
             1 “Plaintiff”)’s Complaint pursuant to Federal Rule of Civil Procedure Rule 12(f).
             2         The motion is based on the supporting memorandum of points and authorities,
             3 all judicially noticed matters, all pleadings and papers on file in this action, on the
             4 reply (if any), and on any and such further oral and documentary evidence as may be
             5 presented at the hearing on this matter.
             6
                 DATED: September 1, 2021               WOLFE & WYMAN LLP
             7
             8
                                                        By:    /s/Andrew A. Bao (SBN 247092)
             9                                              ANDREW A. BAO
            10                                          Attorneys for Defendant
                                                        EMERGENCY AND ACUTE CARE
            11                                          MEDICAL CORP.
            12                                          E-mail: aabao@ww.law

            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                                                              2
                             DEFENDANT’S NOTICE OF MOTION AND MOTION TO STRIKE 3:21-CV-00841-BEN-RBB
4011528.1
             1                                  PROOF OF SERVICE
             2   STATE OF CALIFORNIA                    )
                                                    )   ss.
             3   COUNTY OF ORANGE                   )
             4   I, Kathleen S. Gambill, declare:
             5 I am employed in the County of Orange, State of California. I am over the age of 18
               and not a party to the within action. My business address is 2301 Dupont Drive, Suite
             6 300, Irvine, California 92612.

             7 On September 1, 2021, I served the document(s) described as DEFENDANT,
               EMERGENCY AND ACUTE CARE MEDICAL CORP.’S NOTICE OF
             8 MOTION AND MOTION TO STRIKE CLASS ALLEGATIONS UNDER
               FRCP RULE 23; MEMORANDUM OF POINTS AND AUTHORITIES IN
             9 SUPPORT THEREOF on all interested parties in said action by placing a true copy
               thereof in a sealed envelope addressed as stated on the ATTACHED SERVICE LIST.
            10
                      BY MAIL: as follows:
            11
                            FEDERAL – I deposited such envelope in the U.S. Mail at Irvine,
            12         California, with postage thereon fully prepaid.
            13        BY ELECTRONIC MAIL as follows: I hereby certify that I electronically
                       transmitted the attached document(s) to the U.S. District Court using the
            14         CM/ECF System for filing, service and transmittal of Notice of Electronic
                       Filing to the CM/ECF registrants for this case. Upon completion of the
            15         electronic transmission of said document(s), a receipt is issued to the serving
                       party acknowledging receipt by ECF’s system, which will be maintained with
            16         the original document(s) in our office.
            17        BY OVERNIGHT COURIER SERVICE as follows: I caused such envelope
                       to be delivered by overnight courier service to the offices of the addressee. The
            18         envelope was deposited in or with a facility regularly maintained by the
                       overnight courier service with delivery fees paid or provided for.
            19
                      STATE I declare under penalty of perjury under the laws of the State of
            20         California that the above is true and correct.
            21        FEDERAL I declare that I am employed in the offices of a member of the State
                       Bar of this Court at whose direction the service was made.
            22
                       Executed on September 1, 2021, at Irvine, California.
            23
                                                                   /s/ Kathleen S. Gambill
            24                                                     KATHLEEN S. GAMBILL
            25

            26

            27

            28


4011713.1
             1                                 SERVICE LIST
                   United States District Court of California, Southern District (San Diego)
             2   HECTOR FERNANDEZ v. PROGRESSIVE MANAGEMENT SYSTEMS, ET
                                                     AL.
             3                       Case No.: 3:21-cv-00841-BEN-RBB
                                           W&W File No. 1408-123
             4                            [Revised: August 27, 2021]
             5

             6   Helen Irene Zeldes, Esq.              Attorneys for Plaintiff, HECTOR
                 SCHONBRUN SEPLOW HARRIS               FERNANDEZ
             7   HOFFMAN & ZELDES, LLP
                 501 West Broadway, Suite 800          T: 619-400-4990
             8   San Diego, CA 92101                   Email: hzeldes@sshhzlaw.com
             9
                 Brittany L. Shaw, Esq.                Attorneys for Defendant
            10   1545 Hotel Circle South, Suite 150    PROGRESSIVE MANAGEMENT
                 San Diego, CA 92108                   SYSTEMS
            11
                                                       T: 619-758-1891
            12                                         F: 619-296-2013
                                                       Email: bshaw@sessions.legal
            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28


4011713.1
